 

 

Case 1:16-cv-00430-CBA-ST Document 99-6 Filed 02/23/21 Page 1 of 5 PagelD #: 1880

Cy pinsls

   

 

 

LAK ft Sele. W GBP

  

Wo fll at. ‘Wf rf )
X Koon HViinke a Dini 4 Fe b/
Vg \ Care git 3DX Y= W120
\ that thet change busines
SS [ int Te On
{)

 

: yh aE Lb)
“ey vale. ee ?) if" A | ho 12

thet Wo _pobghh + bucaage
OW; Wy) (XY Y v won G3 0 by. DO IC

who, 6 SAMNCOnEZ STO VOLMnNOD

[,
penn "= TBE
ge - lnill #2404

error 4 SU > Bul for #4sv0

<7
oy \ | Dee ins ae ovat wt oO

   
    

 
 

 

Case 1:16-cv-00430-CBA-ST Document 99-6 Filed 02/23/21 Page 2 of 5 PagelD #: 1881

LQDMLE |

SO Vv NAA it Ale. i) takty) LUE SLD |
bend , et 4, VA a4 Leer) O Ete Hil ADs veel
Wa Jaan Ak Ald COBY ALN tad eS
pd tD Pha Over oid As Lidtial’ 7
Ake, CD Stant hs IVAL,. wet. bt tle ran
Ab LC Ley ~~ LAAL GEEFC: Gf

oo we wile iG . / Lie tn. CK
Ag Oudt bd HY. NO tOl A&G
bess Avablyy CALE ML LVE

  

A will Call _— Agee be ply Dd

Ges Lett S.

f-4 tue V i ve / ob gl “thu Lod

Wie. f go NM. Le
HBB. verizon
 

 

(1/ unread) - chenewrgley - Yanoo Mail Hitps://Us-mg5.mail. yanoo.com/neo/Launen /.tand—=epy 44ucueige

Home Mail News

 

=. Compose

Inbox (17)

Drafts (23)

Sent

Spam (25)

Trash

¥ Folders

Bekah
BERNIE
Dustin
DZIDZIA
Esaun
FRIENDS
FUNNY
JOANNE
Junk
Kathy E.
Kids
LEAH
SISTER

? Recent

“: Sponsored

 

ADT
FREE ADT Quote: Home
Security for JUST $28.99/Mo

Available on 10S
and Android

 

Sports Finance Weather Games Groups Answers Screen Flickr Mahile | More

 

-& «a => Tl Deicte E§ Mower HeMoey =

 

= RE: Joanne visit

 

Dn 4

Research Indicates

 

  
    
  

    
 

 

To Esaun Pinto

Eissan | was just going to call you.still trying to figure out my SS Healy ariect your
phone with the spelling. | will get on the money situation as :

soon as possible | am grateful to you for everything that you do.
| agree that all went well with Joanne. | am so happy that she

responded positively to my visit.

Sent from my Verizon Wireless 4G LTE smartphone IW // wil
Eissan | was just going to call you.still trying to figure out my (L 4
phone with the spelling. | will get on the money situation as /
soon as possible | am grateful to you for everything that you do. ; J

| agree that all went well with Joanne. | am so happy that she ave - [A ] =

responded positively to my visit. e

 

 

Sent from my Verizon Wireless 4G LTE smartphone

<b Original message ------ --<br>From: Esaun

Pinto <esaungninio@aci.cony <br>Date:07/14/2014 9:34 AM 4 j
SAMS: 00) <br>To: cheriewrigiey@vahco.com <br>Ce: (
cheriew @yahoo.com <br>Subject: Joanne visit <br><br> WN Z

 

Hey Cherie

Thank you for a great few days with Joanne. Your visit has enabled her
to let go of some of her fears. She has talked about you a lot since the visit. >

I a a
The bill for last week tatals $2,300, $500 per day x 40a 43300 in)
c Kpe : een =

You Gan Wire into my Citibank account #4979751934 routing# 021000089. .
That is my / é
personal account. ( / /V

| spoke to Joanne this morning and the meeting went well, the housing group
will
schedule a second interview in the upcoming weeks. {

Again | would like to thank you for all of your help.
Hey Cherie

Thank you for a great few days with Joanne. Your visit has
enabled her

to let go of some of her fears. She has talked about you a lot Y Ls j
since the visit. ‘
The bill for last week totals $2,300, $500 per day x 4days and

$300 in expenses.

You can wire into my Citibank account #4979751934 routing#
021000089. That is my

personal account. oad /) ri
| spoke to Joanne this morning and the meeting went well, the F : V

housing group will
schedule a second interview in the upcoming weeks.

Again | would like to thank you for all of your help.

Reply, Reply All or Forward | More

 
GaselP16!eV00430-CBA-ST Document 99-6 Filed 02/23/21 Page 4 of 5 PagelD #: 1883 |

 

Marine Dental Services insur 4 Y/ aoe
Family Dental Center
7IS-987-6543

Treatment Plan for: Pe set omer ia rs

Doctor/Hygienist: if) Cneello ued -| vi -/#4 :

SERVICES:
VISITS FEE COPAY
fee Diagnostic- exam/x-rays/models ee
ay o, Preventive- cleaning/homecare eaten es
e riedontal Treatment- Phase 1 fae Saari 2 ee a

  
     

Phase 2 EA MicL she

 
Case 1:16-cv-00430-CBA-ST Document 99-6 Filed 02/23/21 Page 5 of 5 PagelD #: 1884

 

CLOS2DAVVE “pse> INOA YIM Pankarsl NOA JEU}
sanytes Jo Aioyzediq ay} eas aseaig Aldde Suo|snj2%x]

BD.

Sol: BIG Ue £83 O} oie}

 
  
     
  

 

Sougqyueopeury

_ SUBRUBAM F BBE Noh BS & weteeeseeecns oe TST EL ee etter fe
eSBERUenD YY ” " “Ya swtwac.8. \wl Sin
“Y3 DIA SAV LSM 2 0 (10

wea ued nod Po cecceege see varcusnenselbeasneennaensntensnennccettess
SalILU ,obB]UBADYy jo JaquINU Ob awianoul L6e7" TOMA ESI.
He ae ety eas! “SHO UNVSNOHI 16972722=262,8-80 SoS. 20/40 ony
ay} 0} WWI OU S,24243 ‘SNid 08 9S ne eT 89 $980. 20/0. BIE

22/20

MN
arto
,

Phoih
sada oe

 

 

 
